Case:19-05921-ESL13 Doc#:19 Filed:12/11/19 Entered:12/11/19 09:41:31            Desc: Main
                           Document Page 1 of 3
                    IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF PUERTO RICO




 IN RE:
                                            CASE NO. 19-05921-ESL
 WILANIS COTTO TORRES
                                            CHAPTER 13
 DEBTOR(S)

                    TRUSTEE'S OBJECTION TO CLAIM NUMBER 05
                        FILED BY MUEBLERIA LA CIDRENA
                      NOTICE AND CERTIFICATE OF SERVICE

 TO THE HONORABLE COURT:
      COMES NOW, Alejandro Oliveras Rivera, Chapter 13 Trustee, who most
 respectfully, STATES and PRAYS as follows:

   1. On December 09, 2019, claim number 05 was filed by MUEBLERIA LA
      CIDRENA in the amount of $487.80. The Trustee objects to this claim
      under the following grounds:

         The aforementioned claim fails to provide a copy of the writing
          on which it is based and that should be filed therewith as
          required by FBRP 3001(c)(1).

   2. The “Servicemembers Civil Relief Act” affidavit is not necessary
      since claimant is not an individual. LBR 3007-1 and 9013-1(c)(4).


      WHEREFORE,    for     the   reasons    stated   above,     it   is    respectfully
 requested   from   this    Honorable   Court   to    disallow    the      aforementioned
 claim.

      Within thirty (30) days after service as evidenced by the
 certification, and an additional three (3) days pursuant to Fed. R.
 Bank. P. 9006(f) if you were served by mail, any party against whom this
 paper has been served, or any other party to the action who objects to
 the relief sought herein, shall serve and file an objection or other
 appropriate response to this paper with the clerk's office of the United
 States Bankruptcy Court for the District of Puerto Rico. If no objection
 or other response is filed within the time allowed herein, the objection
 will be deemed unopposed and may be granted unless: (1) the requested
 relief is forbidden by law; (2) the requested relief is against public
 policy; or (3) in the opinion of the court, the interest of justice
 requires otherwise. If you file a timely response, the court may
 schedule a hearing.
Case:19-05921-ESL13 Doc#:19 Filed:12/11/19 Entered:12/11/19 09:41:31       Desc: Main
                           Document Page 2 of 3
 CASE: 19-05921-ESL
 TRUSTEE’S OBJECTION TO CLAIM NUMBER 05
 Page | 2

      CERTIFICATE OF SERVICE: I hereby certify that on this date I
 electronically filed the above document with the Clerk of the Court
 using the CM/ECF System which sends notification of such filing to all
 those who in this case have registered for receipt of notice by
 electronic mail. I further certify that the foregoing has been served to
 U.S. Trustee at ustpregion21.hr.ecf@usdoj.gov and by depositing true and
 correct copies thereof in the United States Mail, postage prepaid, to
 the non ECF/CM participants: debtor(s), debtor’s attorney, MUEBLERIAS LA
 CIDRENA URB FERNANDEZ 2 CALLE CRUZ HADDOCK, CIDRA PR 00739 and parties
 in interest that have filed notices of appearance, included in the
 service list attached to the original hereof.

          RESPECTFULLY SUBMITTED

          In San Juan, Puerto Rico, this 11th   day   of December, 2019.


                                                      /s/ALEJANDRO OLIVERAS RIVERA
                                                      ALEJANDRO OLIVERAS RIVERA
                                                      CHAPTER 13 TRUSTEE
                                                      PO BOX 9024062
                                                      SAN JUAN PR, 00902-4062
                                                      PHONE: 787-977-3500
                                                      FAX: 787-977-3521
                                                      CCC-HPM
        Case:19-05921-ESL13 Doc#:19 CERTIFICATE
19-05921-ESL
                                     Filed:12/11/19 Entered:12/11/19 09:41:31
                                                OF MAILING
                                                                                                           Desc: Main
                                    Document Page 3 of 3
The undersigned hereby certifies that a true copy of the foregoing document was mailed by first class mail or electronically sent
to the parties listed below:

MUEBLERIA LA CIDRENA
URB FERNANDEZ
2 CALLE CRUZ HADDOCK
CIDRA, PR 00739


WILANIS COTTO TORRES
URB LOS PINOS BUZON 16
CIDRA, PR 00739


ROBERTO FIGUEROA CARRASQUILLO*
R FIGUEROA CARRASQUILLO LAW OFFICE PSC
PO BOX 186
CAGUAS, PR 00726-0186




                                                                        /S/RENE GOMEZ
DATED:     December 11, 2019                                            OFFICE OF THE CHAPTER 13 TRUSTEE
            Page 1 of 1       - CASE NO 19-05921-ESL
